Citation Nr: 1611909	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-14 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for degenerative joint disease, left knee.  

2.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for degenerative joint disease, right knee


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Veteran had active service from September 1975 to September 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

To establish jurisdiction over these issues, the Board must first consider whether new and material evidence has been received to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7105 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence has been submitted sufficient to reopen the claims seeking entitlement to service connection for the right and left knee disabilities.  Thus, the Board is granting this aspect of the Veteran's appeal. 

The Veteran testified at a videoconference hearing before the undersigned in August 2015, and a copy of the hearing transcript is of record.  

The underlying de novo claim for service connection for a right knee disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  An unappealed April 2010 rating decision denied service connection for a left knee disability on the basis that the evidence did not show that such condition was incurred in, or aggravated by military service, or had existed continuously since separation.  

2.  Additional evidence received since the April 2010 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for a left knee disability.  

3.  Resolving reasonable doubt in favor of the Veteran, his current left knee disability was incurred in service.  

4.  An unappealed April 2010 rating decision denied service connection for a right knee disability on the basis that the evidence did not show that the Veteran developed a right knee disability that was incurred in, or aggravated by military service, or had existed continuously since separation.  

5.  Additional evidence received since the April 2010 rating decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for a right knee disability.  


CONCLUSIONS OF LAW

1.  The April 2010 rating decision which denied service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).  

2.  The evidence received subsequent to the April 2010 rating decision is new and material, and the previously denied claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

3.  The criteria for entitlement to service connection for a left knee disability has been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  

4.  The April 2010 rating decision which denied service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).  

5.  The evidence received subsequent to the April 2010 rating decision is new and material, and the previously denied claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2015).  The Board concludes that these duties do not preclude the Board from adjudicating this portion of the Veteran's claims.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claims, and granting his claim of service connection for the left knee disability.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, discussion of VA's compliance with the notice and assistance requirements would serve no useful purpose.  



II.  Claim to Reopen

The Veteran contends that his right and left knee disabilities were incurred in service.  In the April 2010 rating decision, the RO denied the claim of service connection for a bilateral knee disability on the basis that the service treatment records did not reflect any treatment for, or complaints or diagnosis of degenerative joint disease while the Veteran was on activity duty.  The RO also noted that the Veteran did not have a diagnosis of DJD within one year from his date of discharge, and determined that the bilateral knee disorder was neither incurred in, or caused by service.  The Veteran was notified of this decision and of his appellate rights; however, he did not submit a notice of disagreement for this decision.  Thus, the April 2010 decision became final.  See 38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.1103.  

In general, rating decisions that are not timely appealed become final.  See 38 U.S.C.A. § 38 U.S.C.A. § 7105(d)(3).  The Veteran, however, now seeks to reopen his claims.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  

In order to reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness.).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus. In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-6 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377   (2007).  

The evidence associated with the claims file prior to the April 2010 rating decision includes, but is not limited to, the Veteran's service treatment records; his service personnel records; VA treatment records dated in September 2009, and issued from the VA medical center (VAMC) in Columbia, South Carolina; private records issued from Colonial Family Practice, and dated in February 2010; and the Veteran's lay assertions.  

The evidence associated with the claims file subsequent to the April 2010 rating decisions includes, but is not limited to, report of the August 2010 knee magnetic resonance imaging (MRI); VA treatment records dated from September 2009 to August 2014; a May 2011 lay statement submitted by the Veteran's wife; medical records generated at Moncreif Army Community Hospital (MACH), and dated from January 2011 to November 2014; a July 2011 letter issued from V.L., D.O., at the Department of the Army (Headquarters, U.S. Army Medical Department Activity); treatment records issued from Progressive Physical Therapy and dated in July 2010 and June 2011; report of the July 2011 left knee MRI; the January 2013 VA examination report; and the August 2015 Hearing Transcript.  

In a May 2011 statement, the Veteran's wife, M.B., attested to the fact that the Veteran has reported to experience pain and discomfort in his knees since service.  According to M.B., the Veteran attributed his knee pain to his military duties in service, which included marching, running and walking while carrying heavy backpacks filled with supplies and equipment.  She noted that some of the Veteran's injuries occurred while he was serving in Korea, Germany, and Lebanon.  M.B. further explained that from April 1985 to April 1987, the Veteran held drill sergeant status which required three, five, and fifteen mile road marches each cycle with a full pack.  According to M.B., the Veteran should undergo a physical examination of his knees to better understand the source of his pain.  

The Veteran was seen by his physical therapist in June 2011, and in the adjoining June 2011 treatment report, it was noted that he reported ongoing left knee pain of twenty years duration, since his military service.  The Veteran underwent an x-ray of the left knee in June 2011, the results of which revealed "[m]ild degenerative changes in the medial and lateral compartment decreased joint space and marginal osteophyte formation."  These test findings also revealed mild degenerative changes of the patellofemoral joint with marginal osteophyte formation.  The impression derived from these findings was mild tricompartmental osteoarthrosis with otherwise no acute fracture-dislocation.  The Veteran subsequently underwent an MRI of the left knee in July 2011, the impression of which reflected patellofemoral chondromalacia.  

In the July 2011 letter issued through the Department of the Army (Headquarters, U.S. Army Medical Department Activity), Dr. L. took note of the June 2011 and July 2011 diagnostic test findings.  According to Dr. L., the Veteran's left knee symptoms of pain and decreased range of motion were "most likely a result of the time he served in the military (drill sergeant status, constant marching, physical testing, drills, etc.)." 

During his hearing, the Veteran testified that he first hurt his knees in 1975, and specifically, after participating in a seven mile road march.  According to the Veteran, his drill sergeant sent him to sick call after this exercise, and he has continued experiencing flare-ups of pain and discomfort in his knees since this time.  The Veteran also recalled playing basketball in the Army, and noted that even though his knee strength was mediocre during this time, he continued to play and participate in these games.  According to the Veteran, he has experienced ongoing pain and discomfort in his knees since service, and he has continued seeking treatment for his knee symptoms since his separation from service.  See August 2015 Hearing Transcript, pp. 2-3, 6.  

This evidence is new, in that it was not previously of record.  The Board finds that the July 2011 medical opinion provides further discussion concerning whether the Veteran's left knee disability was incurred in service, and addresses the possibility of an etiological link between the Veteran's left knee disability and service.  Because the RO in April 2010 denied the claim, in part, because the evidence did not reflect that the Veteran's left knee disability began in service, this new evidence relates to an unestablished fact necessary to substantiate the claim.  

With regard to the right knee disorder, during his October 2015 hearing, the Veteran discussed how he has continued to experience on-going and residual knee symptoms since service.  The Veteran's hearing testimony of continuing problems and ongoing symptoms were not of record at the time of the April 2010 rating action.  The Veteran is competent and credible with respect to these assertions and his hearing testimony relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen his previously denied claim for service connection for the right and left knee disorders.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for the right knee disorder can be addressed.  

III.  Service Connection - Left Knee Disability

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran contends that his knee problems began in service, and relates his current left knee disability to the rigorous training exercises he participated in during his military service.  

The Board finds that service connection for the left knee disability is warranted.  In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran has been diagnosed with a current left knee disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  In this regard, report of the June 2011 x-ray of the left knee reflected an impression of mild tricompartmental osteoarthrosis with otherwise no acute fracture-dislocation.  Report of the July 2011 left knee MRI reflected an impression of patellofemoral chondromalacia, and at the January 2013 VA examination, the VA examiner diagnosed the Veteran with having chondromalacia in both knees.  Also, the October 2014 x-ray findings issued from the MACH revealed an impression of patellofemoral osteophytosis.  

Turning to the second element required for service connection, review of the available service treatment records reflects that the clinical evaluation of the Veteran's lower extremities was shown to be normal at the August 1975 enlistment examination.  Also, the Veteran denied a history of a trick or locked knee in the medical history report, and was found qualified for enlistment.  A June 1976 clinical report documents the Veteran's complaints that he ran into a "hedge" at the pool and injured his knee.  In May 1978, the Veteran presented at the clinic with complaints of leg problems, at which time, he reported that his leg began hurting once again when he stepped down from the stairs.  He was assessed with reinjuring the ligament strain.  In June 1978, the Veteran presented at the military clinic with complaints of pain and discomfort in the right patella.  According to the Veteran, he injured his right knee during a baseball game the night before.  Physical examination of the right knee was negative for any discoloration, gross abnormalities or edema, but did reveal tenderness and pain upon rotation.  The Veteran was diagnosed with having bruised ligaments.  In May 1979, the Veteran presented at the U.S. Army Troop medical clinic with complaints of a swollen and painful right knee of two days duration.  He (the Veteran) did not recall injuring his knee in any way, but did recall that the pain began after a basketball game.  The Veteran reported to experience mild effusion along the bottom of the right patella.  On physical examination, the medical examiner observed that the Veteran had full range of motion with evidence of crepitation and discoloration.  An x-ray of the right knee was negative for any abnormalities, and the Veteran was assessed with having a strain in the right knee.  

A July 1979 clinical report reflects that the Veteran presented at the military clinic with complaints of pain in the back of the left knee that radiates towards the groin.  According to the Veteran, he pulled a muscle while playing softball, and reportedly experienced similar problems in the right leg eight to ten months prior during passive range of motion.  He also reported to experience pain during extension of the leg.  On physical examination, the medical examiner observed mild point tenderness in the quadriceps femoris, moderate point tenderness at the hamstring muscle, and slight swelling in the knee overall.  The Veteran was assessed with overstretching of the hamstring muscle.  An October 1985 Screening note of acute medical care reflects the Veteran's complaints of pain in the back of the right knee.  The screening note also reflects the Veteran's complaints of tenderness and pain to palpation in the right hamstring, and further reflects an assessment of a pulled hamstring.  The remainder of the treatment records were clear for any complaints of, or treatment for, knee symptoms, and in the June 1999 separation examination, the clinical evaluation of the lower extremities was shown to be normal.  In addition, the Veteran denied any health problems in the June 1999 report of medical assessment.  

During his hearing, the Veteran provided his military and medical history, and testified that his knees began bothering him during his first year of service, and specifically after he had participated in a seven mile road march.  The Veteran stated that he played basketball for the Army from 1977 to 1979, despite the fact that his knees were in mediocre shape, and as a result, he had to ice them after every game.  He recalled going to sick call for treatment of his knee symptoms several times during this period, and a number of times throughout his years of service.  According to the Veteran, he has continued to experience flare-ups of knee pain throughout the years.  Despite the fact that his separation examination was negative for complaints of, or treatment for, any knee problems, his service treatment records do reflect complaints of, and treatment for, knee problems, and the Veteran has reported ongoing symptoms of pain, discomfort, and limited range of motion in his left knee since service.  In addition, his service personnel records reflect that he served as a drill sergeant, a platoon sergeant, and a non-commissioned officer (NCO) throughout his years of service.  These factors support his assertion that he participated and engaged in rigorous physical training exercises in service.  Given the nature of the Veteran's condition, and its observable symptoms, the Board finds that he is competent to report that he developed left knee problems during service, and since his discharge from service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted as well as hearing testimony provided in support of his claim, the Board finds him credible with respect to his assertions.  

With regard to the third element required for service connection, the Board notes that there are two medical opinions in this case.  In a July 2011 letter, the Veteran's physician, Dr. L., took into account the June 2011 left knee x-ray report which reflected an impression of tricompartmental osteoarthrosis with otherwise no acute fracture-dislocation.  Dr. L. also took into account the July 2011 left knee MRI report, the results of which showed patellofemoral chondromalacia.  According to Dr. L., the Veteran's knee symptoms resulting from his left knee disorder were most likely a result of the time he served in the military, to include the constant marching, physical testing, and drills he participated in.  

The Veteran was also afforded a VA examination in January 2013, at which time, he provided his military history and reported that he hyperextended his left knee while playing basketball in the 1980s.  According to the Veteran, he has experienced pain in his knees ever since this in-service injury, and he regularly uses a knee brace to help alleviate his knee symptoms.  The Veteran also reported the gradual onset of pain in the right knee in 1987 due to heavy physical training exercises while serving as a drill sergeant.  Based on his discussion with, as well as his evaluation of the Veteran, and his understanding of the service treatment records, the VA examiner determined that the Veteran's left knee disorder was less likely as not incurred in or caused by an in-service injury, event, or illness.  In reaching this assessment, the VA examiner reasoned that the service treatment records documented only one episode of acute pain in each knee, and there was no evidence of recurrent injuries to, or complaints regarding the knees.  

Although the VA examiner provided an explanation as to why he believed the Veteran's left knee disability was not related to his military service, it does not appear that his conclusion was based on an accurate factual premise.  As discussed above, the service treatment records reflect that the Veteran complained of, and received treatment for, his knee condition at least six times throughout his period of service.  From 1976 through 1979, the Veteran was seen a number of times for pain and discomfort in both knees.  Moreover, the VA examiner did not give much weight to the Veteran's account of his in-service experiences, nor did he reconcile his conclusion with the Veteran's competent complaints of continuing pain in the left knee since service.  Thus, the January 2013 opinion is of limited value because it is not predicated on a thorough review of the claims file.  The United States Court of Appeals for Veterans Claims (Court) has held that an opinion based upon insufficient facts or data is of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  

When weighing this opinion with the Veteran's account of his in-service experiences; his service treatment records documenting his complaints of, and treatment provided for, his left knee; the positive July 2011 medical opinion; and the Veteran's competent and credible assertions of continuing left knee symptoms since service, the Board finds that the evidence is at least in equipoise that the Veteran's left knee disability is related to his military service.  Based on the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has a left knee disability that was incurred in service.  Accordingly, service connection for the left knee disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is reopened, and, to this extent only, the appeal is granted.  

Entitlement to service connection for the left knee disability is granted.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Veteran maintains that his right knee disability was incurred in service.  As noted above, the January 2013 VA examiner determined that the right knee disability was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  Although the January 2013 VA examiner provided an explanation as to why he believed the Veteran's right knee disability was not incurred in service, the Board found the rationale to be in adequate.  In particular, it does not appear that the examiner's opinion was based on a complete and accurate review of the claims file.  The examiner reasoned that the service treatment records documented just one episode of knee pain in each knee.  However, review of the service treatment records reflects that the Veteran was treated several times for problems associated with his right knee.  Indeed, the examiner appears to have based the conclusion solely on the mistaken understanding that the service treatment records were predominantly negative for complaints of, or treatment for, the right knee.  As such, the Board also finds that the January 2013 medical opinion was not predicated on an accurate and complete review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, the examiner failed to address the Veteran's competent complaints of continuing pain in his right knee after service when rendering his/her conclusion.  Accordingly, the matter must be remanded for another VA examination and clarifying medical opinion. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed right knee disability.  This shall specifically include updated treatment records from VA. The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2.  Once these records have been associated with the claims file, schedule the Veteran for a VA examination with a VA physician to determine the nature and etiology of any right knee disorder(s) present.  The paperless claims folder, including all records on VBMS and Virtual VA, must be made available to the examiner in conjunction with the examination.  The examiner should specifically take into consideration the June 1976, May 1978, June 1978, May 1979 and June 1979 clinical reports, as well as the October 1985 Screening note of acute medical care.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a right knee disability.  For any right knee disability diagnosed on examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its clinical onset in service or is otherwise related to the Veteran's military service.  In answering this question, the examiner must address the Veteran's assertions that he has experienced ongoing symptoms in his right knee since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

If the examiner finds that the Veteran's right knee disorder is not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

3. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


